744 N.W.2d 141 (2008)
Ghaus MALIK and Sahib Malik, Plaintiffs/Counter-Defendants-Appellants,
v.
Shakeeb SALAMY and D.E.S. Building Company, Inc., Defendants/Counter-Plaintiffs, and
Dana Emergency Services, Defendant, and
Perfect Marble & Granite, Inc., Macomb Stairs, Inc., Elvin Construction Company, and Philip F. Greco Title Company, Defendants/Counter-Plaintiffs-Appellees, and
Stock Building Supply, LLC, Defendant/Counter-Plaintiff/Cross-Plaintiff/Third-Party Plaintiff, and
Taylor Door, Defendant, and
Sam Vagnetti and Linda Vagnetti, Third-Party Defendants.
Docket No. 134979. COA No. 264780.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the April 26, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we *142 are not persuaded that the questions presented should be reviewed by this Court.